DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on July 28, 2022 has been entered.

Status of Claims
This action is in reply to the communication filed on July 28, 2022.
Claim 19 has been added.
Claims 3 – 4 and 6 – 7 have been previously withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to nonelected Formulas I and II, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on July 1, 2020.
Claims 1, 2, 5 and 8 – 19 are currently pending and have been examined. 

Response to Arguments
Applicant's arguments filed July 28, 2022 have been fully considered but they are not persuasive. 
Applicant argues that the teachings of Lee require the bridgehead position at one of two nitrogen atoms on Formula (2) of Murakami and therefore the resulting compound would have a tetravalent nitrogen which is outside the scope of the present invention. Examiner respectfully disagrees. Lee is used to teach saturated bicyclic rings and establish that they were known in the art as compounds that were suitable for use in blue phosphorescent OLED compounds. The structure shown by Applicant satisfying Lee paragraph [0018] would appear to meet the limitations of claim 1 wherein the group of L1 binds with R” to form a bicyclic ring. In this case, the nitrogen would only have three bonds, and would not hold a charge. It is not clear why one of ordinary skill in the art would additionally put a methyl group off the nitrogen to induce a positive charge, as this does not appear to be a requirement of Lee.

Claim Rejections - 35 USC § 112
Claims 9 - 13 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 9 recites the limitation that z is 0, 1 or 2. However, z does not appear in the formula of claim 9, nor in the formula of claim 1, upon which claim 9 depends on. Therefore, it is unclear what the definition of “z” is intended to apply to.
For examination purposes, “z” is interpreted to encompass at least the number of LC ligands in the formula of claim 9.
Claims 10 – 13 are rejected as being dependent on claim 9.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
Determining the scope and contents of the prior art.
Ascertaining the differences between the prior art and the claims at issue.
Resolving the level of ordinary skill in the pertinent art.
Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1, 2, 5, and 8 - 19 are rejected under 35 U.S.C. 103 as being unpatentable over Murakami (US20090079329) in view of Lee (US20190016739A1).
As per claims 1, 2, 8 – 12, 18, and 19 Murakami teaches
A compound comprising a ligand LA of Formula III wherein the ligand is coordinated to a metal M 
    PNG
    media_image1.png
    157
    107
    media_image1.png
    Greyscale
(Murakami teaches formula (3) 
    PNG
    media_image2.png
    190
    310
    media_image2.png
    Greyscale
, where R32 and R33 may be bonded to form a cyclic structure ([0029 – 0031]). As the definitions for R32 and R33 are the same as that of R21 and R22 ([0088]), and the definitions of R21 and R22 are the same as that of R11 and R12 ([0084]), R32 and R33 can be chosen to be an alkyl group, which preferably has a carbon number of 1 to 10, and examples of which can include … ethyl... ([0071]). A specific compound taught by Murakami is compound (7) 
    PNG
    media_image3.png
    164
    311
    media_image3.png
    Greyscale
, where R32 and R33 are methyl groups bonded to form a cyclic structure. When both R32 and R33 are chosen to be ethyl groups, instead of the methyl groups in compound (7) and the groups are bonded to form a cyclic structure, the resulting compound is the seven membered-carbene ring claimed wherein L1 – L4 are all C, Z is carbon, A is a 6 membered aromatic ring; and RA is hydrogen. 
Representative compound (7) of Murakami teaches a methyl group off of the nitrogen, but Murakami does not teach wherein L group binds with R” to form a bicyclic ring as claimed. 
Lee teaches a phosphorescent organometallic compound with a ligand containing a saturated ring with 6 – 12 atoms and a metal-carbene bond (Abstract). Lee teaches that the cyclic group is preferably a bridged cyclic group, such as 
    PNG
    media_image4.png
    110
    234
    media_image4.png
    Greyscale
where a methyl group bridges the ring ([0061]). Lee teaches that these compounds are suitable for use in an OLED as a blue phosphorescent light-emitting compound ([0011]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the carbene ring of Murakami to bond the methyl group off the nitrogen in compound (7) with L1 as taught by Lee to resulting in the claimed L1 bonded with the R”. One of ordinary skill would have been motivated by a reasonable expectation of forming a compound which is known in the art to be suitable for use in an organic electroluminescent device (Lee, [0011]). See Section 2143 of the MPEP, rationales (A) and (E).
When a 7 membered carbene ligand as allowed by formula (3) of Murakami is provided in lieu of the 5 membered carbene ligand in the compounds specifically taught by Murakami, the prior art combination teaches each element claimed, with the only difference between the claimed invention and the prior art combination being a lack of the aforementioned combination being explicitly stated. It would have been obvious to a person having ordinary skill in the art prior to the effective filing date of the instant invention to select any known substituent from each of the finite lists of possible combinations to arrive at the compound of the instant claim since the combination of elements would have yielded the predictable results of high durability and high light emitting efficiency (Murakami [0004]), absent a showing of unexpected results commensurate in scope with the claimed invention. See Section 2143 of the MPEP, rationales (A) and (E).
The modified compound reads on ligand 
    PNG
    media_image5.png
    144
    100
    media_image5.png
    Greyscale
 of claim 8 and ligand LA74 
    PNG
    media_image6.png
    107
    53
    media_image6.png
    Greyscale
of claim 9, wherein x is 2, y is 1 and LB is a bidentate ligand . Z is 0 so that LC does not exist. Murakami teaches compound (32) 
    PNG
    media_image7.png
    150
    314
    media_image7.png
    Greyscale
, wherein the carbene cyclic group is bonded to a phenyl group, so it would have been obvious to choose a formula of Pt(LA)(LB) as required by claim 10 wherein LB is selected from claimed ligand 
    PNG
    media_image8.png
    184
    80
    media_image8.png
    Greyscale
 of claim 11 where Y1 to Y8 are all carbon, and Ra and Rb are hydrogen, which is ligand 
    PNG
    media_image9.png
    162
    84
    media_image9.png
    Greyscale
 of claim 12.)
As per claim 5, the definitions of R32 and R33 can be chosen to be an alkenyl group ([0071]), which would result in the claimed double bond structure.
As per claim 13, Murakami teaches compound (7), shown above, wherein the left-handed ligand is a phenyl group bonded to a pyrazine group as in claimed ligand LB161 
    PNG
    media_image10.png
    121
    55
    media_image10.png
    Greyscale
. The ligands are present in the claimed formula where the Ir is bonded to 2 of the non-carbene ligands and one of the carbene ligands. By utilizing the claimed formula, the Compound By is (460*(74)+161-460)= Compound B33,741.
As per claim 14, Murakami teaches:
An organic layer comprising the ligand disposed between an anode and the cathode in an organic light emitting device (Abstract: “An organic electroluminescent device comprising a pair of electrodes; and at least one organic layer between the pair of electrodes, wherein the at least one organic layer contains a specific compound in which a transition metal and a carbene carbon are bonded to each other.”)
As per claim 15, Murakami teaches:
Wherein the organic layer further comprises a host, wherein the host comprises at least one chemical group selected from the group consisting of… carbazole… ([0111]: “It is preferably that the light emitting layer includes at least two kinds of a host material and a fluorescent material.” Example 3 teaches the use of CBP as a host material, which contains the claimed carbazole group)
As per claims 16 and 17, Murakami teaches:
A consumer product comprising the OLED ([0318]: “The applications of the organic electroluminescent device according to the present invention… may be used very suitably in the fields such as display devices, displays, backlights, electronic photographs…”)

Claims 1, 2, 8, 9 and 14 - 18 are rejected under 35 U.S.C. 103 as being unpatentable over Murakami (US20090079329).
As per claims 1, 2, 8, 9, and 18, Murakami teaches
A compound comprising a ligand LA of Formula III wherein the ligand is coordinated to a metal M 
    PNG
    media_image1.png
    157
    107
    media_image1.png
    Greyscale
(Murakami teaches formula (3) 
    PNG
    media_image2.png
    190
    310
    media_image2.png
    Greyscale
, where R32 and R33 may be bonded to form a cyclic structure ([0029 – 0031]). As the definitions for R32 and R33 are the same as that of R21 and R22 ([0088]), and the definitions of R21 and R22 are the same as that of R11 and R12 ([0084]), R32 and R33 can be chosen to be an alkyl group, which preferably has a carbon number of 1 to 10, and examples of which can include … ethyl... ([0071]). A specific compound taught is Compound (185), 
    PNG
    media_image11.png
    169
    306
    media_image11.png
    Greyscale
 where R32 and R33 are methyl groups bonded to form a cyclic structure and two adjacent groups are joined to form an aryl. When both R32 and R33 are chosen to be ethyl groups, , instead of the methyl groups in compound (185) and the groups are bonded to form a cyclic structure, the resulting compound is the seven membered-carbene ring claimed wherein L1 – L4 are all C, Z is carbon, A is a 6 membered aromatic ring; and RA is hydrogen. 
The modified compound reads on ligand 
    PNG
    media_image5.png
    144
    100
    media_image5.png
    Greyscale
 of claim 8 and ligand LA71 
    PNG
    media_image12.png
    125
    89
    media_image12.png
    Greyscale
of claim 9 wherein x is 2, y is 1 and LB is a bidentate ligand that is the same ligand as LA. Z is 0 so that LC does not exist.  
As per claim 14, Murakami teaches:
An organic layer comprising the ligand disposed between an anode and the cathode in an organic light emitting device (Abstract: “An organic electroluminescent device comprising a pair of electrodes; and at least one organic layer between the pair of electrodes, wherein the at least one organic layer contains a specific compound in which a transition metal and a carbene carbon are bonded to each other.”)
As per claim 15, Murakami teaches:
Wherein the organic layer further comprises a host, wherein the host comprises at least one chemical group selected from the group consisting of… carbazole… ([0111]: “It is preferably that the light emitting layer includes at least two kinds of a host material and a fluorescent material.” Example 3 teaches the use of CBP as a host material, which contains the claimed carbazole group)
As per claims 16 and 17, Murakami teaches:
A consumer product comprising the OLED ([0318]: “The applications of the organic electroluminescent device according to the present invention… may be used very suitably in the fields such as display devices, displays, backlights, electronic photographs…”)

Conclusion
All claims are rejected.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JENNA N CHANDHOK whose telephone number is (571)272-5780.  The examiner can normally be reached on Monday through Friday from 6:30 - 3:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Marla McConnell can be reached on 571-270-7692.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/JENNA N CHANDHOK/Examiner, Art Unit 1789                                                                                                                                                                                                        


/J.N.C./Examiner, Art Unit 1789